Exhibit 10.2(b)

 

Name:

 

Total No. of Units:

 

CRYOLIFE, INC.

EQUITY AND CASH INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the CryoLife, Inc. Equity
and Cash Incentive Plan (the “Plan’) will have the same defined meanings in this
Performance Share Award Agreement, including the Notice of Stock Unit Grant (the
“Notice of Grant”) and the Terms and Conditions of Performance Share Award,
attached hereto as Exhibit A, together the (“Award Agreement”).

NOTICE OF PERFORMANCE STOCK UNIT GRANT

The undersigned Participant has been granted a Performance Share Unit, subject
to the terms and conditions of the Plan and this Award Agreement, as follows:

Grant Date:

Total Number of Units of Stock Unit Award:

Vesting Schedule:

 

Performance Stock Units

  

Vest Date

 

  

 

 

  

 

 

  

 

The Award will vest, and common stock (“Shares”) of CryoLife, Inc. (the
“Company”) will be issued, based on a combination of (i) attaining specified
levels of 2018 adjusted EBITDA and (ii) the satisfaction of time-based service
vesting requirements, as more specifically described below. The weighting of the
performance goals (i.e., the percentage of the Target Number of Performance
Shares eligible to vest based on the achievement of each goal) shall be as
follows: EBITDA component (100%) The Company calculates adjusted EBITDA as GAAP
Net Income before interest, taxes, depreciation and amortization, as further
adjusted by removing the impact of the following: stock-based compensation; R&D
(excluding salaries and related expense); grant revenue; litigation expense or
revenue; acquisition, license, and business development expense; integration
costs (including any litigation costs or revenue related to assumed litigation);
unbudgeted executive severance expenses and on-boarding costs; and GAAP other
income or expense.



--------------------------------------------------------------------------------

Adjusted EBITDA Vesting Schedule

If adjusted EBITDA of at least $55,200,000 but less than $58,469,000 is
achieved, the Company will fix the number of Shares that may be issued pursuant
to the adjusted EBITDA component of the Award at 60% of the target number of
Shares related to adjusted EBITDA; 50% of the fixed Shares will vest on the
anniversary of the Grant Date, 25% of the fixed Shares will vest on the second
anniversary of the Grant Date, and the final 25% of the fixed Shares will vest
on the third anniversary of Grant Date.

If adjusted EBITDA of at least $58,470,000 but less than $62,359,000 is
achieved, the Company will fix the number of Shares that may be issued pursuant
to the adjusted EBITDA component of the Award at 80% of the target number of
Shares related to adjusted EBITDA; 50% of the fixed Shares will vest on the
anniversary of the Grant Date, 25% of the fixed Shares will vest on the second
anniversary of the Grant Date, and the final 25% of the fixed Shares will vest
on the third anniversary of the Grant Date.

If adjusted EBITDA of at least $62,360,000 but less than $67,565,000 is
achieved, the Company will fix the number of Shares that may be issued pursuant
to the adjusted EBITDA component of the Award at 100% of the target number of
Shares related to adjusted EBITDA; 50% of the fixed Shares will vest on the
anniversary of the Grant Date, 25% of the fixed Shares will vest on the second
anniversary of the Grant Date, and the final 25% of the fixed Shares will vest
on the third anniversary of the Grant Date.

If adjusted EBITDA of $67,565,000 or more is achieved, the fixed number of
Shares earned will be calculated on a sliding scale; the scale will begin with
adjusted EBITDA of $67,565,000 (or 104% of the target EBITDA of $64,966,000)
resulting in 110% of the target number of Shares related to adjusted EBITDA
being fixed, and the scale will end with adjusted EBITDA of $75,361,000 (or 116%
of the target EBITDA of $64,966,000), resulting in 150% of the target number of
Shares related to adjusted EBITDA being fixed; accordingly, the Company will fix
the number of Shares subject to the adjusted EBITDA component of the Award as
follows:

 

  •   actual adjusted EBITDA divided by target adjusted EBITDA of $64,966,000,

 

  •   minus 1.04,

 

  •   times 3.333333…,

 

  •   plus 1.10,

 

  •   times the target number of Shares,

up to a maximum number of Shares equal to 150% of the Target Number of Shares.
50% of the fixed Shares will vest on the anniversary of the Grant Date, 25% of
the fixed Shares will vest on the second anniversary date of the Grant Date, and
the final 25% will vest on the third anniversary of the Grant Date.

 

-2-



--------------------------------------------------------------------------------

By Participant’s electronic acceptance and the electronic signature of the
CryoLife, Inc (the “Company”) representative below, Participant and the Company
agree that this Award is granted under and governed by the terms and conditions
of the Plan and this Award Agreement, including exhibits hereto, all of which
are made a part of this document. Should the Plan and this Award Agreement
conflict, the Plan governs. Participant has reviewed the Plan and this Award
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and Award Agreement. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the Company
upon any questions relating to the Plan and Award Agreement. Participant further
agrees to notify the Company upon any change in the residence address indicated
below.

After reviewing the documents noted above, please accept this Performance Share
Award online where indicated on ETrade.com and retain a copy for your files.
Please note that your electronic acceptance of this Performance Share Award is
required. The Performance Share Award will be cancelled if not accepted within
30 days of the Grant Date noted above.

GRANTED BY:

CRYOLIFE, INC.

//James P. Mackin//

President and CEO

GRANTED TO:

 

 

 

 

 

 

EXHIBIT A

TERMS AND CONDITIONS OF PERFORMANCE SHARE AWARD

1. Effect of Termination of Service. Participant must be an employee of the
Company, CryoLife International, Inc., or another eligible employer approved by
the Company’s Compensation Committee (the “Committee”) of its Board of Directors
(each, an “Eligible Employer”) on the applicable vesting date to be entitled to
the vesting of the Award on such date. If Participant ceases to be an employee
of an Eligible Employer for any reason (including, without limitation, by reason
of death, disability, or retirement), then the portion of the Award that has not
vested as of the date of termination of service shall automatically be forfeited
and cancelled as of the date of such termination of service, unless the
Committee waives this employment requirement or accelerates the vesting as
permitted by the Plan.

 

-3-



--------------------------------------------------------------------------------

2. The Company’s Obligation to Pay. Each Performance Share represents the right
to receive one (1) share of Company common stock at the target level, and
subject to adjustment up or down based upon the Company’s adjusted EBITDA
performance for 2018 as further described in the Notice of Grant, on the date
the Performance Share vests in accordance with the vesting schedules described
in the Notice of Grant (or at such later time as indicated in this Award
Agreement or the Plan). Unless and until the Award vests, Participant will have
no right to payment of Shares with respect to any such Performance Shares. Prior
to actual payment of any Shares with respect to any Performance Shares, such
Performance Shares will represent an unfunded, unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company. The
number of Shares subject to the Award, i.e., the relevant percentage of target
shares that will be issued if time vesting requirements are satisfied, will be
determined on and as of the date of filing of the Company’s Form 10-K for fiscal
2018 with the Securities and Exchange Commission. Shares will be rounded down to
the nearest whole number. No fractional Shares will be issued. Notwithstanding
anything to the contrary contained herein, at any time prior to the first
anniversary of the Grant Date, the Committee, in its sole discretion, may reduce
the number of Shares to be issued hereunder, but in no event may the number of
Shares to be issued be reduced below the target number of Shares. Participant
will receive written notice of any such reduction.

3. Time of Payment.

 

  a. Payment After Vesting. Except as otherwise provided in the Plan, any
Performance Shares that vest in accordance with this Award Agreement shall be
paid to Participant (or in the event of Participant’s death, to Participant’s
estate), in whole Shares within thirty (30) days after the date on which such
Performance Shares vest or as soon as administratively practicable thereafter,
but in no event later than the date that is two and one-half months following
the later of (i) the end of the Company’s taxable year; or (ii) the end of
Participant’s taxable year that includes the vesting date. Notwithstanding
anything in the Plan or this Award Agreement to the contrary, payment to
Participant of Shares upon the vesting of a Performance Share shall be delayed
to the extent required by Section 409A of the Internal Revenue of 1986, as
amended (the “Code”).

 

  b.

Accelerated Vesting Upon a Change of Control. If the vesting of the balance, or
some lesser portion of the balance, of the Performance Shares subject to this
Award Agreement is accelerated upon a Change of Control, as such term is defined
in the Plan, of the Company, and such Change of Control is not a “change in the
ownership or effective control” or “change in the ownership of a substantial
portion of the assets” of the Company within the meaning of
Section 1.409A-3(i)(5) of the United States Treasury Regulations, then such
accelerated Performance Shares shall not be paid until the applicable vesting
date of such Performance Shares, as set forth on the Notice of Grant, or if
earlier, the date of Participant’s death, disability or “separation from
service” within the meaning of Section 409A of the Code from the Company (a
“Separation from Service”); provided, however, that if the payment pursuant to
this Section (b) is to be made upon Participant’s Separation from Service and as
of the

 

-4-



--------------------------------------------------------------------------------

  date of Participant’s Separation from Service Participant is a “specified
employee” within the meaning of Section 409A of the Code then payment of the
Shares with respect to the Performance Shares subject to this Section (b) shall
not be made until the date that is six (6) months and one day following the date
of Participant’s Separation from Service if earlier payment would result in the
imposition of the additional tax under Section 409A of the Code.

4. Rights with Respect to Performance Shares Prior to Vesting. Participant may
not transfer or otherwise assign the Award or the Shares subject to the Award
prior to vesting. As this Award vests, Participant may receive certificates
representing the vested portion or the Shares to be issued or the Shares may be
issued in uncertificated form. Prior to issuance of Shares, Participant is not
entitled to any rights as a shareholder with respect to the Shares underlying
this Award. As a result, subject to the provisions of the Plan, Participant will
have no rights to vote such Shares or to receive dividends or other
distributions, if any, payable with respect to such Shares after the Grant Date
but prior to the issuance of the Shares subsequent to vesting.

5. Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no Shares will be issued to Participant unless and until satisfactory
arrangements (as determined by the Committee) have been made by Participant with
respect to the payment of federal, state, local or foreign income, employment
and other taxes which the Committee determines must be withheld (“Tax Related
Items”) with respect to the Shares so issuable. The Committee hereby allows
Participant, pursuant to such procedures as the Committee may specify from time
to time, to satisfy such Tax Related Items, in whole or in part (without
limitation) by one or more of the following: (a) paying cash; or (b) electing to
have the Company withhold otherwise deliverable Shares having a Fair Market
Value, as defined in the Plan, equal to the amount of the Tax Related Items
required to be withheld. If the obligation for Tax Related Items is satisfied by
withholding a number of Shares as described above, Participant will be deemed to
have been issued the full number of Shares subject to the vested Performance
Shares, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax Related Items due as a result of any aspect of the
Award. If Participant fails to make satisfactory arrangements for the payment of
the Tax Related Items at the time any portion of the Award is scheduled to vest,
Participant will permanently forfeit such portion of the Award and no Shares
will be issued to Participant pursuant to them.

6. Notices. All notices delivered pursuant to this Award Agreement shall be in
writing and shall be (i) delivered by hand, (ii) mailed by United States
certified mail, return receipt requested, postage prepaid, (iii) sent by an
internationally recognized courier which maintains evidence of delivery and
receipt, or (iv) sent by email to corpsecretary@cryolife.com. All notices or
other communications shall be directed to the following addresses (or to such
other addresses as such parties may designate by notice to the other parties):

 

To the Company:      CryoLife, Inc.      1655 Roberts Blvd., NW      Kennesaw,
GA 30144      Attention: Corporate Secretary To Participant:      The address
set forth in the Notice of Grant.

 

-5-



--------------------------------------------------------------------------------

7. Miscellaneous. Failure by Participant or the Company at any time or times to
require performance by the other of any provisions in this Award Agreement will
not affect the right to enforce those provisions. Any waiver by Participant or
the Company of any condition or of any breach of any term or provision in this
Award Agreement, whether by conduct or otherwise, in any one or more instances,
shall apply only to that instance and will not be deemed to waive conditions or
breaches in the future. If any court of competent jurisdiction holds that any
term or provision of this Award Agreement is invalid or unenforceable, the
remaining terms and provisions will continue in full force and effect, and this
Award Agreement shall be deemed to be amended automatically to exclude the
offending provision. This Award Agreement may be executed in multiple copies and
each executed copy shall be an original of this Award Agreement. This Award
Agreement shall be subject to and governed by the laws of the State of Georgia.
No change or modification of this Award Agreement shall be valid unless it is in
writing and signed by the party against which enforcement is sought, except
where specifically provided to the contrary herein. This Award Agreement shall
be binding upon, and inure to the benefit of, the permitted successors, assigns,
heirs, executors and legal representatives of the parties hereto. The headings
of each section of this Award Agreement are for convenience only. This Award
Agreement, together with the Plan, contains the entire agreement of the parties
hereto, and no representation, inducement, promise, or agreement or other
similar understanding between the parties not embodied herein shall be of any
force or effect, and no party will be liable or bound in any manner for any
warranty, representation, or covenant except as specifically set forth herein or
in the Plan.

8. Section 409A. This Award Agreement and the Award granted hereunder are
intended to comply with, or otherwise be exempt from, Section 409A of the Code.
This Award Agreement and the Award shall be administered, interpreted and
construed in a manner consistent with such Code section. Should any provision of
this Award Agreement or the Award be found not to comply with, or otherwise be
exempt from, the provisions of Section 409A of the Code, it shall be modified
and given effect, in the sole discretion of the Committee and without requiring
Participant’s consent (notwithstanding any other provisions hereof), in such
manner as the Committee determines to be necessary or appropriate to comply
with, or effectuate an exemption from, Section 409A of the Code. Each amount
payable under this Award Agreement as a payment upon vesting of a Performance
Share is designated as a separate identified payment for purposes of
Section 409A of the Code.

 

-6-